      Case 1:18-cv-00007-DLH-CSM Document 31 Filed 02/12/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NORTH DAKOTA
                                    WESTERN DIVISION

                                   Case No. 1:18-cv-00007

GUARDIAN FLIGHT LLC,                         )
                                             )
                                             )
              Plaintiff,                     )
                                             )
                                             )
v.
                                             )      NOTICE OF APPEAL
                                             )
JON GODFREAD, in his capacity as North       )
Dakota Insurance Commissioner; WAYNE         )
STENEHJEM in his capacity as North           )
Dakota Attorney General,                     )
                                             )
                                             )
              Defendants.                    )
                                             )
                                             )
                                             )
                                             )


        NOTICE IS HEREBY GIVEN that Plaintiff Guardian Flight LLC, plaintiff in the

 above-named case, hereby appeals to the United States Court of Appeals for the Eighth Circuit

 from the Judgment (Dkt. 29) and Order On Motions (Dkt. 28) entered in this action on the 14th

 day of January, 2019.
      Case 1:18-cv-00007-DLH-CSM Document 31 Filed 02/12/19 Page 2 of 2



Dated: February 11, 2019              Respectfully submitted,


                                      /s/ Monte L. Rogneby
                                      Monte L. Rogneby (#05029)
                                      VOGEL LAW FIRM
                                      US Bank Building
                                      200 North 3rd Street, Suite 201
                                      Bismarck, ND 58502-2097
                                      Telephone: 701.258.7899
                                      Facsimile: 701.258.9705
                                      mrogneby@vogellaw.com

                                      Joshua L. Fuchs (TX Bar # 24029559),
                                      admitted pro hac vice
                                      JONES DAY
                                      717 Texas Avenue, Suite 3300
                                      Houston, TX 77002-2712
                                      Telephone: 832-239-3939
                                      jfuchs@jonesday.com
